Citation Nr: 0006834	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected intervertebral disc syndrome of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from August 1938 to September 
1945, and from March 1956 to February 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an evaluation in excess of 30 percent for 
service-connected intervertebral disc syndrome of the 
cervical spine.


FINDING OF FACT

The veteran's cervical spine disability is manifested by 
limitation of motion, sensory impairment and complaints of 
pain with activities, without competent evidence of 
associated radiculopathy or evidence of severe neurologic 
symptoms with only intermittent relief.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
service-connected intervertebral disc syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In May 1939, during service, the veteran was hospitalized for 
acute alcoholism.  He was brought in by ambulance in an 
unconscious state.  No evidence of a skull fracture was found 
at that time, and a muscle and joint examination was normal.  
A service medical record dated in April 1943 notes a 
diagnosis of acute myositis in the lumbar region, to be 
treated with heat and massage.  In June 1944, the veteran was 
noted to be under observation for joint pain in all 
extremities of two months' duration.  All joints appeared 
normal.  The impression was possible rheumatoid arthritis in 
all joints.  A clinical record brief dated in July 1944 notes 
rheumatoid arthritis of the knees and ankles, cause unknown.  
Other July 1944 entries reflect complaints relevant to the 
hands and wrists, as well as the hips, shoulders and elbows.  
An August 1944 record notes non-suppurative arthritis of the 
knees and ankles, cause unknown.  The separation examination 
report, dated in September 1945, notes no musculoskeletal 
defects other than pes planus.  

In November 1946, at the time of a VA examination, the 
veteran complained of left shoulder pain and demonstrated 
crepitus and some limitation of motion.  He was diagnosed 
with myositis of the left shoulder; x-rays showed no 
arthritis or significant bony abnormalities.  

In February 1947, the RO established service connection for 
left shoulder myositis and assigned a 10 percent evaluation, 
effective September 18, 1945.  In a letter dated in October 
1947, H. Shanks, M.D., indicated that the veteran's atrophy 
of the left shoulder muscle had increased and that there was 
now involvement of the right shoulder muscles.  Dr. Shanks 
stated that such was a neuro-muscular atrophy.  A VA 
examination in February 1948 failed to reveal left shoulder 
myositis or arthritis or limitation of motion of either 
shoulder, or of the cervical spine.  The veteran had 
complained of neck and shoulder pain.  A February 1948 
request for an X-ray examination notes a clinical diagnosis 
of myositis of the left shoulder which, according to the 
referring medical officer, "actually seems to be a lower 
cervical nerve lesion."  The X-rays were normal and were 
noted to show no arthritis.  A March 19, 1948 rating decision 
reduced the veteran's rating to zero percent, effective May 
19, 1948, and denied service connection for arthritis.   

A VA examination report dated in August 1949 notes early 
minimal osteoarthritis in the neck with nerve root 
impingement and radiculopathy, as well as a possible cervical 
ruptured intervertebral disc.  

A private evaluation report, dated in July 1949, notes a 
history of in-service pain in the neck and left shoulder, 
with a subsequent generalized atrophy of the shoulder girdle 
and arms.  The veteran complained of current pain and aching 
in the midline of the cervical and upper dorsal regions, and 
some hypesthesia in the fifth finger of the left hand.  
Examination revealed generalized atrophy of the entire 
shoulder girdle and pain to palpation to the left of the 
spinous process and the upper rhomboids.  The veteran had a 
complete range of pain-free shoulder and neck motion.  Muscle 
power in all shoulder groups was deemed adequate and 
examination of the arms and hands showed no muscle atrophies 
and no reflex changes.  No sensory changes were noted other 
than over the volar aspect of the left fifth finger.  The 
diagnoses were possible cervical ruptured intervertebral 
disc; and early minimal osteoarthritis in the neck with nerve 
root impingement and radiculopathy.  X-rays showed minimal 
arthritic changes in the neck, without gross bony 
encroachment of the nerve root foramina.

A VA examination was conducted in October 1949.  The examiner 
noted the veteran's history, and opined that the veteran had 
radiculopathy of the cervical plexus, cause undetermined; and 
a possible ruptured cervical intervertebral disc.  The 
examiner stated that muscle atrophy indicated that C4 to C7 
were involved, and that with involvement of the ulnar nerve, 
C8 and T1 were also involved.  

A rating decision dated in November 1949 reflects 
reconciliation of prior shoulder diagnoses, and sets out 
assigned disability evaluations for intervertebral disc 
syndrome with radiculopathy and cervical plexus (formerly 
called arthritis and myositis) as follows: 10 percent from 
September 18, 1945 to May 18, 1948; zero percent from May 19, 
1948 to October 2, 1949; and 20 percent thereafter.  
A November 1959 rating decision reflects cessation of any 
rating for disability characterized as intervertebral disc 
syndrome, from March 12, 1956, to February 17, 1959, based 
upon the veteran's re-entrance into service.  

Service medical records from the veteran's second period of 
service reveal notations that his back was asymptomatic at 
entrance.  Records note complaints of low back pain and upper 
spine trouble in September 1957.  The impression was lumbar 
strain.  In November 1957, thoracic spine pain was noted; the 
impression was chronic back syndrome.

Effective February 18, 1959, at discharge from his second 
period of service, a zero percent evaluation was assigned to 
the veteran's cervical spine disability.

A VA examination was conducted in April 1975.  X-rays showed 
degenerative changes in the cervical spine, to include disc 
space narrowing at C5 to C6 and minimal subluxation at C7 to 
T1.  The impression was degenerative joint disease.  Also 
shown were minimal degenerative changes of the left shoulder.  
Examination revealed some limitation of neck and shoulder 
motion.  Strength of the neck extensors and lateral flexors 
was stated to be poor.  Reflexes in the upper extremities 
were equal.  Sensation in the upper extremities was intact.  
The diagnoses were arthritis of the cervical spine, thoracic 
spine and left shoulder, as well as discogenic disease at C5 
to C6, and anterior subluxation at C7 to T1.

In a rating decision dated in August 1975, the RO increased 
the evaluation assigned to cervical intervertebral disc 
syndrome from zero to 20 percent, effective October 16, 1974.  
In that rating decision the RO set out that "[a]rthritis of 
the cervical and thoracic spine and lt. shoulder is 
generalized and is not etiologically related to the 
intervertebral disc syndrome.  The trauma associated with his 
SC back condition was localized and cannot be considered as 
an adjunct to the disc syndrome."  Thereafter, the veteran 
requested an increased rating on several occasions; the RO 
denied an increase in February 1977 and November 1978.  

In a letter dated in November 1980, Dr. Badke noted that the 
veteran had degenerative osteoarthritis of the spine, 
particularly evidence in the cervical spine.  Dr. Badke 
indicated that the veteran's most severe disability was in 
the upper extremities where he had weakness in the ulnar 
distribution to both arms and hands.  

A VA examination was conducted in November 1982.  Examination 
revealed some limitation of cervical spine motion, without 
atrophy of either shoulder girdle.  The veteran demonstrated 
a full range of motion of all upper extremity joints but an 
inability to completely elevate his arms over his head.  
Reflexes were normal and there was no evidence of any sensory 
changes.  X-rays taken in December showed advanced 
degenerative change of the cervical spine with multiple areas 
of disc narrowing and neural foraminal encroachment.  The 
diagnoses were bilateral atrophy of trapezius muscles, more 
on the left than the right with winging of the scapulas, more 
on the left than the right; and, degenerative changes of the 
cervical spine with limitation of motion of the spine.  

VA nerve conduction studies were performed in May 1983 and 
revealed no evidence of neuropathy or motor root injury.  A 
primarily sensory root lesion was not excluded.

At the time of VA examination in February 1988, the veteran 
complained of severe pain in his neck and left shoulder area.  
He reported a problem with "slipped discs" in the cervical 
area occurring with physical activities and stated that he 
experienced blackouts when that occurred.  X-rays showed 
extensive degenerative disc disease at C3 to C7, with 
anterior subluxation of C7 to T1.  The examiner noted that 
the veteran dressed and undressed, and put a collar on 
without any problem in the right shoulder, but with some 
limited left shoulder motion and tightness in the trapezius 
muscle bilaterally.

In a final decision of December 1989, the Board denied an 
evaluation in excess of 20 percent.

A report of a VA x-ray, dated in May 1990, shows extensive 
degenerative discogenic disease of the lower cervical spine 
and osteoarthritis of the facet joins and mild subluxation at 
C7 to T1.  No further changes were shown on x-rays taken in 
June 1990.

In May 1993, the veteran presented testimony at a personal 
hearing.  He complained of difficulty moving his head, and 
reported pain in his neck and shoulders on such movement.  He 
stated that with quick movement his vertebral bars would pop 
and he had "passed out many times in the past."  He 
complained of his muscles becoming taught and reported spasm 
all the time.  He also reported accompanying headaches and 
atrophy of his left shoulder.  The veteran also reported 
occasional numbness depending on his activities.  The veteran 
argued that his symptoms were due to arthritis and that he 
had always had arthritis, back to service.  Transcript.

The veteran reported for a VA examination in June 1993.  
There was no evidence of wasting from behind and shoulder 
girdle muscles were stated to all be intact and adequate with 
good tone and function.  There was no tenderness to palpation 
in any of the shoulder girdle areas.  There was some 
tenderness to cervical paraspinal muscles in the lower 
cervical spine, but without radiculopathies.  The examiner 
noted some limitation of cervical spine motion.  Tinel's sign 
was positive in the right elbow for cubital tunnel or ulnar 
nerve entrapment at that level.  Grip strength was stated to 
be decreased due to arthritic changes throughout the hand.  
Electromyography in July 1990 was stated to be normal without 
evidence of right or left cervical radiculopathy.

A VA outpatient record dated in July 1993 reflects that the 
veteran complained of lower back pain with arm and leg 
involvement following bending over to tie his shoes on the 
previous day.  The impression was muscle strain, 
acute/chronic.  

In May 1995, the RO advised the veteran that his claim for 
service connection for arthritis had been denied on "March 
17, 1938," and that the claim had not been reopened.  (This 
apparently refers to the March 1948 rating decision.)  The 
veteran was advised of the possibility of reopening his claim 
based on new and material evidence.

In June 1996 decision, the Board granted a 30 percent rating 
for the veteran's intervertebral disc syndrome of the 
cervical spine. 

A VA outpatient record dated in August 1996 reflects a 
diagnosis of carpal tunnel syndrome.  Other VA records dated 
in September 1996 reflect complaints relevant to both 
shoulders.  In October 1996, the veteran complained of neck 
pain, but reported some relief with the use of a TENS unit.  
That report includes note of the veteran's use of a carpal 
tunnel brace.

VA outpatient records dated in March 1997 reflect complaints 
of neck pain, and include note that the veteran used a TENS 
unit.

In May 1997, the veteran again requested an increase in the 
percentage evaluation assigned to his cervical spine 
disability.

In July 1997, the veteran presented for a VA examination of 
his spine, at which time he was 80 years of age.  The 
examiner noted the veteran's history of initial injury during 
service, and that the veteran's neck pain became severe in 
1947.  The veteran reported that he had to retire in 1978 
secondary to chronic neck and shoulder pain.  Also, the 
examiner noted that the veteran was in a motor vehicle 
accident in March 1996, aggravating his cervical spine and 
shoulder pain.  Thereafter he was treated for whiplash of the 
neck and tendinitis and bursitis of both shoulders.  The 
examiner noted that the veteran still received cortisone 
shots in each shoulder about every three to six months, and 
also noted that the veteran had a history of carpal tunnel 
syndrome, and it was unknown whether such was related to his 
cervical spine problem.  The examiner stated that the veteran 
did not have a history of computer use or using his hands 
besides being a mechanic.  

At the time of examination in July 1997, the veteran 
complained of bilateral shoulder pain, right greater than 
left, and upper neck pain.  He indicated that he was able to 
perform all of his activities of daily living, except that he 
recently stopped doing yard work because it aggravated his 
shoulder pain.  Examination revealed the right supraspinatus 
muscle to be more hypertrophied than the left, with a 
pronounced protrusion of the right upper aspect of the 
scapula compared with the left.  The veteran had full flexion 
of his cervical spine.  His backward extension was limited to 
10-to-15 degrees, with bilateral lateral bending to 10 
degrees.  The veteran had left rotation to 30 degrees and 
right rotation to 20 degrees.  The examiner noted objective 
evidence of pain upon neck extension and rotation of the 
neck, right greater than left.  There was no evidence of 
diminished sensation to light touch of either upper 
extremity.  The veteran complained of some difficulty holding 
things and difficulty with writing.  He also reported some 
occasional shooting pains down his arms, into the fingers.  
Muscle strength was diminished, right greater than left, in 
shoulder extension.  The veteran was able to abduct both 
shoulders to 170 degrees using accessory muscles and a great 
deal of effort.  There was evidence of pain with abduction 
and flexion, as well as with external rotation.  X-rays were 
stated to be similar to 1995 results, but revealed 
"considerable vascular calcification in the soft tissues of 
the neck bilaterally which is worse on the right side."  The 
x-ray report states that "when allowing for technical 
factors, there has been no significant interval change."  
The diagnoses were chronic degenerative joint disease of the 
cervical spine secondary to old army injury and exacerbated 
with recent motor vehicle accident; and chronic subdeltoid 
tendinitis/bursitis of each shoulder secondary to recent 
vehicle accident trauma.

In September 1998, the veteran testified at a personal 
hearing.  He reported that his cervical spine disability 
affected his ability to lift things and made him unable to 
drive due to back spasm on turning his head.  He also 
described pain going down his arms, and stated that he had 
difficulty holding things without dropping them. Transcript.  

In October 1998, R. Moody, II, M.D., examined the veteran for 
the VA.  The veteran reported constant neck pain, increasing 
with weather changes, stress, working and driving.  He 
indicated that he had nightly flare-ups and that he popped 
his spine for relief, along with taking painkillers.  It was 
noted that he could not state how long flare-ups lasted.  He 
reported a history of pain, weakness, fatigue and functional 
loss associate with pain.  He also reported stiffness, 
fatigability and deceased endurance.  Physical examination 
revealed no fix or drift.  Strength was 5/5 in the proximal 
and distal upper extremity muscle groups.  There was apparent 
wasting of the interosseous muscles especially in the left 
hand.  Reflexes were 2+ in the upper extremities, 1+ at the 
knees and 0 at the ankles.  Sensation was symmetric in the 
upper extremities.  Dr. Moody noted that there was no 
specific evidence of cord disease on examination but noted 
that the veteran had progressive difficulty with balance and 
findings "which could very well be suggestive of spinal cord 
disease on the basis of cord compression in the neck."  Dr. 
Moody noted that there were no specific changes to 
corroborate such on physical examination and stated that mild 
distal wasting of the interosseous muscles of the left hand 
was most likely secondary from polyneuropathy or ulnar 
neuropathy.  

Dr. Moody further reported that cervical spine motion 
produced pain when the end point of motion was reached, 
stating that there was no apparent additional limitation by 
pain, weakness, fatigue or endurance.  Also, there was no 
objective evidence of painful motion, spasm, weakness or 
tenderness.  There was increased cervical kyphosis, but 
musculature of the cervical spine was normal.  After 
undergoing diagnostic studies the veteran was seen by Dr. 
Moody in October 1998, at which time he noted that 
electromyography (EMG) and nerve conduction velocity studies 
showed evidence of a mild neuropathy in the upper 
extremities, consistent with mild axonal sensorimotor 
polyneuropathy, with no evidence of cervical radiculopathy.  
Dr. Moody noted that he found no evidence of cervical 
radiculopathy, plexus lesion or proximal entrapment.  The 
report of an X-ray examination indicates that the C3 to C4, 
C5 to C6 and C6 to C7 disc spaces were severely narrowed, 
with Grade 1 spondylolisthesis at C7 to T1.  The impression 
was advanced degenerative changes.  The clinical diagnoses 
made by Dr. Moody were cervical degenerative joint disease 
with spondylolisthesis; evidence of polyneuropathy on 
physical examination; and symptoms of cervical radiculopathy, 
with EMG negative for radiculopathy.  Magnetic Resonance 
Imaging was recommended to rule out cord compression.  

In December 1998, the veteran underwent a VA examination.  It 
was noted that he had a pacemaker and that that was the 
reason he did not go for his MRI.  The veteran's spouse 
indicated that the veteran had trouble walking and dropped 
coffee cups and things in his hands.  On examination of the 
neck, the examiner could feel the spondylolisthesis described 
in x-rays.  The veteran was able to rotate 60 degrees to his 
left and 30 degrees to his right.  He had lateral bending to 
no more than 10 degrees.  He had about 60 degrees of combined 
flexion and extension but in a sitting position his neck was 
held in about 30 degrees of flexion.  The neck was straight 
and forward; there was tenderness.  Examination of the upper 
extremities revealed some spotty numbness involving the ulnar 
distribution and a bit in the radial and ulnar distribution 
not following a radicular pattern.  There was significant 
atrophy of the interosseus muscles of the hands.  The 
examiner indicated that the veteran certainly had severe 
osteoarthritis of the neck with spondylolisthesis and a 
decreased range of motion but that the source of the 
neurologic deficit was difficult to identify.  The examiner 
further noted that it seemed to be a problem involving the 
entire body in that the veteran's legs were weak and he 
lacked coordination there.  The examiner also noted that the 
veteran's grasp strength was 40 pounds on the right and 20 
pounds on the left.  The impression was peripheral nerve 
deficit which did not seem to be related to the neck.  The 
examiner concurred that MRI was not a good idea but that 
there was no reason "not to get at least a CAT scan.  Since 
the source of his neurologic deficit is unknown, I feel that 
he deserves benefit of a doubt and should have a CAT scan 
which is non-invasive and would not be a problem with his 
pacemaker."

A December 1998 examination report by Dr. Moody indicates 
that he reviewed the veteran's medical records.  The veteran 
was noted to report upper extremity grip difficulty.  Dr. 
Moody stated that the veteran did not have evidence of 
cervical radiculopathy or associated muscle spasm.  Grip 
strength was stronger on the right than the left at various 
settings on a dynamometer.  It was noted that the examination 
was unchanged from the prior evaluation in October.  

Pertinent Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Slight limitation of motion of the cervical spine warrants a 
10 percent rating, moderate limitation of motion warrants a 
20 percent rating and severe limitation of motion warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

38 C.F.R. § 4.71a, Diagnostic Code 5293, provides a (maximum) 
60 evaluation for intervertebral disc syndrome of pronounced 
degree with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation is warranted 
for a severe disorder characterized by recurring attacks with 
intermittent relief.  A 20 percent evaluation is for moderate 
symptoms and recurring attacks. A 10 percent evaluation 
requires mild symptoms and a zero percent rating is for a 
post-operative, cured condition.   

38 C.F.R. § 4.71a, Diagnostic Code 5285 provides that 
residuals of a vertebral fracture warrant a 100 percent 
rating with cord involvement, when the veteran is bedridden 
or requires long leg braces.  With lesser involvements, the 
residuals are to be rated for limited motion, nerve 
paralysis.  Without cord involvement but with abnormal 
mobility requiring neck brace (jury mast), a 60 percent 
rating is provided.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  It 
has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, 
consideration of additional functional loss is mandated where 
the veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, pertaining to intervertebral disc syndrome, even 
where the assigned rating is the maximum under applicable 
limitation of motion codes.  See VAOPGCPREC 36-97 
(December 12, 1997).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Analysis

The veteran is service-connected for intervertebral disc 
disease of the cervical spine, and is currently in receipt of 
a 30 percent evaluation under Diagnostic Code 5293-5290.  38 
C.F.R. § 4.27 (1999) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  

The 30 percent evaluation currently assigned to the veteran's 
cervical spine disability is the maximum available evaluation 
under Diagnostic Code 5290, based on severe limitation of 
motion of the cervical spine.  

Although Diagnostic Code 5293, pertaining to intervertebral 
disc syndrome, provides for higher evaluations of 40 and 60 
percent, those evaluations are awarded for severe or 
pronounced, respectively, intervertebral disc syndrome with 
symptoms such as spasm, radiculopathy or other neurologic 
findings appropriate to the site of the diseased disk, and 
from which there is only intermittent (40 percent) or little 
intermittent (60 percent) relief.  The reports of examination 
dated in October and December 1998, performed by a VA 
physician and by Dr. Moody for VA, respectively, are the most 
probative evidence of record in this case.  See Francisco, 
supra.  Despite the veteran's complaints of weakness, 
numbness and dropping things, as well as pain and spasm in 
the neck and upper extremities, the examination reports do 
not note clinical evidence of cervical radiculopathy or 
spasm.  In fact, testing was specifically negative for 
cervical radiculopathy, as was earlier testing, the results 
of which are shown in the record.  The noted peripheral nerve 
deficit was opined to be unrelated to the veteran's neck 
problems, and the examiners indicated a more global problem 
affecting both upper and lower extremities.  Moreover, the 
veteran has carpal tunnel syndrome, which has not been 
related to his service-connected cervical disability and for 
which he is not service-connected.  Manifestations associated 
with nonservice-connected carpal tunnel syndrome and/or 
peripheral neuropathy cannot be considered in assigning the 
veteran's service-connected disability a percentage 
evaluation under the Schedule.  See 38 C.F.R. § 4.14.  Thus, 
based on the absence of clinical evidence of spasm, 
radiculopathy or other severe or pronounced neurologic 
symptoms, no higher evaluation is warranted under Diagnostic 
Code 5293.

The Board notes the VA General Counsel opinion holding that 
functional loss must be considered in connection with 
Diagnostic Code 5293.  See VAOPGCPREC 36-97 
(December 12, 1997).  However, in this case, the October 1998 
examiner specifically opined that there was no apparent 
additional limitation due to pain, weakness, fatigue or 
endurance, and no objective evidence of painful motion, 
spasm, weakness, or tenderness, noting only that cervical 
spine motion produced pain when the end point of motion was 
reached.  Prior medical evidence does not contain the 
conclusion that the veteran suffered additional functional 
loss beyond that contemplated in the current record.  
Although the July 1997 examination report notes some atrophy 
and the veteran's complaints of weakness, etc., the examiner 
indicated that the veteran's recent automobile accident 
aggravated his complaints.  Thus, the more recent examination 
reports are more probative of the status of the veteran's 
service-connected condition.  

Also, although the veteran has complained of pain, 
particularly with motion, such complaints are contemplated in 
his assigned 30 percent evaluation.  He has reported 
difficulty moving his neck and experiencing neck and upper 
extremity pain with certain movements, as well as some 
sensory loss.  The 30 percent evaluation, under Diagnostic 
Code 5290, contemplates severe motion loss with functional 
impact, and Diagnostic Code 5293 provides a 20 percent 
evaluation for a moderate 
intervertebral disc syndrome with recurrent attacks.  
Notably, despite his complaints in July 1997, the veteran 
reported that he was able to perform all activities of daily 
living, with the exception of a recent cessation of yard work 
due to exacerbation of his shoulder pain.  The Board also 
notes that the veteran has reported some relief of his 
symptoms with the use of therapeutic measures such as a TENS 
unit.  Although the veteran has described additional symptoms 
such as dropping items and having problems with his wrists, 
the Board again notes that he is not service-connected for 
carpal tunnel or for peripheral neuropathy, which have not 
been related by competent medical evidence to his service-
connected cervical spine disability.  As such, the competent 
medical evidence does not demonstrate that the symptoms 
attributable to the service-connected cervical disability are 
sufficient to warrant an increased evaluation under 
Diagnostic Code 5293, or upon application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Inasmuch as the veteran can not undergo MRI because of an 
implanted cardiac devise, it was recommended that he be 
afforded a CAT scan.  It does not appear that such was 
undertaken.  However, inasmuch as the Board is not attempting 
to limit the rating for the cervical spine disability by 
dissociating the service-connected manifestations from any 
that might be attributable to related spinal cord pathology, 
if any, the results of a CAT scan are not necessary to rate 
the disability.  The veteran's service-connected disability 
clearly does not encompass a vertebral fracture; 
nevertheless, considering it under the provisions of 
Diagnostic Code 5285 would not provide a basis for a higher 
rating.  Were a CAT scan to show cord involvement, the 
cervical spine disability would still be rated on limitation 
of motion since it does not cause the veteran to be 
bedridden, does not necessitate long leg braces, is not 
manifested by abnormal mobility requiring a neck brace (jury 
mast), and is not shown to be manifested by nerve paralysis.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  Accordingly, it is 
not necessary to remand the case for a CAT scan. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  To the extent the 
veteran argues that he has related cervical spine arthritis 
causing disability, he is not service-connected for 
arthritis.  Thus, symptoms attributable to arthritis cannot 
be considered in evaluating his service-connected disability.  
See 38 C.F.R. § 4.14.  In any case, the 30 percent assigned 
evaluation is in excess of the percentage available under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999), 
pertaining to arthritis, and inasmuch as arthritis is 
otherwise rated based on motion limitation, separate 
evaluations would in no case be warranted.  See 
38 C.F.R. § 4.14.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's cervical spine 
disorder, in and of itself, now causes or has in the past 
caused marked interference with his employment, or that it 
has required frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The veteran does argue that the severity of his cervical 
spine disorder affects his ability to operate a motor 
vehicle.  He and his spouse also argue that he is physically 
limited from activities such as doing yard work.  However, 
the currently assigned 30 percent evaluation contemplates the 
limited motion, pain and other symptoms of the cervical spine 
disability, which are the very symptoms resulting in the 
veteran's physical limitations.  The Board notes that 
38 C.F.R. § 4.1 specifically states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  What the veteran has not 
shown in this case is that his cervical spine disability 
requires frequent hospitalization or surgery, or that, in and 
of itself, it results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  

As the evidence is not in equipoise, but rather is 
preponderantly against an increase in this case, the benefit 
of the doubt and 38 C.F.R. § 4.7 are not for application.


ORDER

An evaluation in excess of 30 percent for a service-connected 
cervical spine disability is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

